                Case 4:20-mj-70596-MAG Document 9 Filed 09/14/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RYAN REZAEI (CABN 285133)
   Assistant United States Attorney                                                        
 5
          1301 Clay Street, Suite 340S                                     Sep 14 2020
 6        Oakland, California 94612
          Telephone: (510) 637-3680                                     
 7        FAX: (510) 637-3724
          ryan.rezaei@usdoj.gov                                      
 8                                                                   
   Attorneys for United States of America                                   
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13 UNITED STATES OF AMERICA,                         ) CASE NO. 4:20-MJ-70596-MAG
                                                     )
14           Plaintiff,                              ) UNITED STATES’ APPLICATION AND
                                                     ) ORDER TO UNSEAL CASE
15      v.                                           )
                                                     )
16 LUIS HUMBERTO SANCHEZ,                            )
                                                     )
17           Defendant.                              )
                                                     )
18

19           The United States, through undersigned counsel, respectfully moves this Court to unseal the
20 entire matter in 4:20-MJ-70596-MAG. The investigative agency has completed its investigation, and

21 therefore, it is no longer necessary for the documents to be sealed.

22 DATED: September 15, 2020                                     Respectfully submitted,

23                                                               DAVID L. ANDERSON
                                                                 United States Attorney
24

25
                                                                 ___/S/_____________________
26                                                               RYAN REZAEI
                                                                 Assistant United States Attorney
27

28

     UNSEALING APP. AND [PROPOSED ORDER              1
     4:20-MJ-70596-MAG
            Case 4:20-mj-70596-MAG Document 9 Filed 09/14/20 Page 2 of 2




1                                       ORDER
2         On the motion of the United States, and good cause appearing therefor, the Court HEREBY

3 ORDERS that the entire matter in 4:20-MJ-70596-MAG is unsealed.

4 IT IS SO ORDERED.
                                                                   ISTRIC
                                                               ES D    TC
5 DATED: September 14, 2020                          AT
                                             ___________________________________
                                                   T
                                             HONORABLE DONNA M. RYU




                                                                              O
                                                  S




                                                                               U
                                                 ED
6                                            United States Magistrate Judge




                                                                                RT
                                                                      DERED




                                             UNIT
                                                              O OR
                                                      IT IS S
7




                                                                                       R NIA
8

                                                                        M. Ryu
                                             NO
9
                                                               onna
                                                       Judge D




                                                                                      FO
10                                            RT




                                                                                  LI
                                                      ER
                                                  H




                                                                                  A
11                                                         N                      C
                                                               D IS T IC T   OF
                                                                     R
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNSEALING APP. AND ORDER                     2
     4:20-MJ-70596-MAG
